DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/11/2022 has been entered.
Election/Restrictions
Applicant’s election of Invention I, claims 1-8 in the reply filed on 9/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 1-5, 8 and 20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 & 20, the limitation “the filter is arranged so that water enters filter media only through the flat enter surface and exits the filter media only through the ex-it surface” lacks support in the original disclosure and therefore constitutes new matter.
The written description does not clearly allow persons of ordinary skill in the art to recognize that the inventor was in possession of the invention, and that the invention, in that context, is what is now claimed. MPEP § 2163.02.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation “fixed pore structure” in line 1.
There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to the “fixed pore structure” of claim 21, limitation 2, line 2; or another fixed pore structure. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination against the prior art; based on the on the broadest reasonable interpretation and the disclosed specification, the limitation of the “fixed pore structure” in claim 22 has been interpreted as the “fixed pore structure” of claim 21.
Note: Applicant could overcome this rejection by amending claim 22 to recite “the fixed pore structure”.
Claim(s) 23 recite(s) the limitation “about”.
The term “about” is not defined by the claim, the specification does not provide some standard for measuring the scope of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Some objective standard must be provided in order to allow the public to determine the scope of the claim and what is meant by the term “about” which can have varied meaning.
In the instant case, it is unclear if the term “about” is meant to establish that the values claimed are within the margin of error of the measurement and/or the experimental error (there is no disclosure of experimental variations, sensitivity of the experimental measurements, or “error bars” in the specification or claims); if the values claimed are meant to be measured with extra precision, for example using 6σ or a certain p-value (no precision technique is disclosed in the specification or required by the claims); or if the values claimed are meant to be within a defined range of values around the specific value(s) claimed (applicant has not defined such a range around the values in the specification or in the claims).
There is no indication in the claim or the specification as to what values approaching the claimed values would still be considered within the metes and bounds of the claimed invention.
Therefore, the claim requires the exercise of subjective judgment without restriction. Thus, the claim is rendered indefinite as the claim scope is depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. MPEP 2173.05(b).IV.
Therefore, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: The rejection may be overcome by properly indicating where the written description defines the range around the claimed variable; or removing the term “about” from the claims by amendment.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-5, 21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20160244341 by Campbell et. al.; in further view of US Patent Application Publication No. 5443735 by Kirnbauer et. al.
Regarding claim(s) 1, Campbell teaches:
a water filtration system (see ¶ [0025] “the example multi-tiered water filter structure 200 is described in connection with a gravity-fed water filtration pitcher”)comprising:
a raw water (210) reservoir (see Fig. 1, top reservoir) (see ¶ [0025] “the example multi-tiered water filter structure 200 is described in connection with a gravity-fed water filtration pitcher,”; the water filtration pitcher reads on the raw water reservoir claimed);
a clean water reservoir (see Fig. 1, bottom reservoir); and
a filter (see Fig. 7, 218) to provide passage of water (210) from the raw water reservoir to the clean water reservoir (see ¶ [0025] “The example filter 200 of FIG. 7 has a fluid passage way 208 in the form of a center pass-through tube for unfiltered water 210 to flow downward.”),
wherein a top of the filter (see Fig. 1, top of filter media 216) comprises a flat enter surface and a bottom of the filter (220) comprises an exit surface (see Fig. 7); and
a housing comprising a side wall (218),
wherein the filter (216) comprises:
an immobilized filter media (206) comprising:
particles (see ¶ [0029] “filter media, such as activated hollow carbon“);
wherein the filter (216) is arranged so that water (210) enters filter media (206) only through the flat enter surface and exits the filter media only through the exit surface and flows perpendicular to the filter (216) (see Fig. 7),
the filter (216) is fitted with the housing (218);
wherein the flat enter surface that is substantially horizontal (see Fig. 7),
wherein the water flows axially through the filter (see Figs. 7);
wherein the flow of water is achieved by gravity pressure (see Title).
The raw water reservoir is fully capable of performing the functional limitation(s) of “the filter is configured such that a flow of water through the filter changes uniformly, with a change in head pressure”; defining “a head height above a top surface of the filter when completely full sufficient to generate a water pressure greater than 0.496 KPa (0.072 psi) at the flat enter surface” [1.99 inches of water at 60 °F] (see Title);. In the current case, there are no structural limitations on the water filtration system, which would alter the naturally occurring head pressure of water.
As such, the water pressure at the flat enter surface of Campbell will also be uniform across the flat enter surface of the filter as the head pressure drops due to flow through the filter (216) and filter media (206) (see Fig. 7).
It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Campbell is silent as to:
wherein the filter (216) is immobilized; particles do not shift with respect to one another and define a fixed pore structure; and wherein a total volume of the filter is greater than 16 cubic centimeters.
Regarding where a total volume of the filter is greater than 16 cubic centimeters; it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2. In the current case, a change in the volume would not cause the device to perform differently, because the claimed invention and the water filtration system of Campbell both perform the same gravity-assisted filtration. Further, a person having ordinary skill in the art would have found it obvious to change the volume of the filter based on the volume of water to be treated, the level of contaminants in said water, and/or the cost of the filter media.
Regarding where the filter (216) is immobilized; and the particles that do not shift with respect to one another and define a fixed pore structure; Kirnbauer teaches an immobilized filter media; where the particles that do not shift with respect to one another and define a fixed pore structure (see column 3, line(s) 63-66 “the present invention provides a sorbent purification element in the form of immobilized granular sorbent, preferably granular activated carbon (“GAC”) or powdered activated carbon (“PAC”)”) in order to form a uniform filter element (see Claim 17 “The immobilized, composite, sorbent purification element of claim 16, wherein said element is prepared by (a) blending a finely powdered polymeric resin, activated carbon particles, and brass particles to obtain a uniform mixture, and (b) heating said mixture to melt said polymeric resin and join said carbon particles.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter media of Campbell, for another, a bound, immobilized filter composite as taught by Kirnbauer, to yield the predictable results of forming a uniform filter element. MPEP § 2143.I.B.
Regarding claim(s) 2, the combination of Campbell and Kirnbauer teaches the water filtration system of claim 1.
Campbell further teaches a container to enclose the raw water reservoir and the filter (216) (see Fig. 1).
Regarding claim(s) 3, the combination of Campbell and Kirnbauer teaches the water filtration system of claim 1.
Campbell further teaches:
a passage (208) between the raw water reservoir and the filter (216); and
wherein the filter (216) is located at a position offset above the bottom of the clean water reservoir (see Fig. 7; the top of the figure corresponds to the bottom of the clean water reservoir; as such the limitation of the offset is clearly shown in figure 7).
Regarding claim(s) 4, the combination of Campbell and Kirnbauer teaches the water filtration system of claim 1.
Campbell further teaches wherein water exits (210) the filter (216) axially through the exit surface (220) (see Fig. 7).
Regarding claim(s) 5, the combination of Campbell and Kirnbauer teaches the water filtration system of claim 4.
Regarding, the claim limitation of “the head height generates a water pressure that is uniform across the flat enter surface”; the pressure drop on the flat enter surface of the filter (216) is an inherent property of the fluid being treated and the head height of said fluid above the flat enter surface.
Further, a claim is only limited by positively recited elements. Thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115.
Further; while the combination of Campbell and Kirnbauer does not address the water pressure on the flat enter surface of the filter being uniform, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In the current case, the claimed invention does not recite structural limitation to the filter surface or the raw water reservoir, which would alter the naturally occurring uniformity of water pressures at identical or substantially identical head heights. As such, the water pressure at the flat enter surface of the combination of Campbell and Kirnbauer will also be uniform.
A prima facie case of either anticipation or obviousness has been established. Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to a uniform water pressure on the flat enter surface (14) of the filter as that claimed. MPEP 2112.01.
Regarding claim(s) 21, Campbell teaches an apparatus, a gravity driven filtration apparatus (see Figs. 7) comprising:
a housing (218) (see Fig. 7);
and
a filter block (216) encapsulated within the housing (218),
wherein the filter block (216) is shaped as a right cylinder having a flat upper surface (see Fig. 7).
Campbell is silent as to:
wherein the filter block comprises:
filter media particles bound to one another to define a fixed pore structure,
wherein fixed pore structure is continuous through the volume of the right cylinder.
However, Kirnbauer teaches a filter block (see Fig. 2, carbon bed 214) wherein the filter block comprises:
filter media particles bound to one another to define a fixed pore structure (see column 3, line(s) 63-66 “the present invention provides a sorbent purification element in the form of immobilized granular sorbent, preferably granular activated carbon (“GAC”) or powdered activated carbon (“PAC”)”);
wherein fixed pore structure is continuous through the volume of the right cylinder (see Fig. 2, carbon bed 214).
in order to form a uniform filter element (see Claim 17 “The immobilized, composite, sorbent purification element of claim 16, wherein said element is prepared by (a) blending a finely powdered polymeric resin, activated carbon particles, and brass particles to obtain a uniform mixture, and (b) heating said mixture to melt said polymeric resin and join said carbon particles.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filter media particles of Campbell with a fixed, bound pore structure as taught by Kirnbauer, to yield the predictable results of forming a uniform filter element. MPEP 2143.A.
Regarding claim(s) 24, the combination of Campbell and Kirnbaue teaches the apparatus of claim 21.
Campbell further teaches comprising a raw water reservoir holding a quantity of water (210) in fluid communication with the housing (218) and positioned above the housing (218) (see Fig. 7) (see ¶ [0028] “the flow of the unfiltered water 210 is unimpeded until the water 210 begins to flow through the media 216.”).
Regarding claim(s) 25, the combination of Campbell and Kirnbaue teaches the apparatus of claim 24.
The combination of Campbell and Kirnbaue discloses the claimed invention except for wherein the housing (218) is connected with the raw water reservoir by a threaded connection.
However, it would have been obvious to one having ordinary skill in the art before the effective filling date to join the housing and the raw water reservoir via a threaded connection, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening, threading, and welding. MPEP § 2144.04.V.B
Regarding claim(s) 26, the combination of Campbell and Kirnbaue teaches the apparatus of claim 24.
Campbell further teaches wherein the water flows downward through the flat upper surface of the filter block (216) through the fixed pore structure axially through the filter block (216) (see Fig. 7).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and Kirnbauer, in further view of US Patent No. 6524477 to Hughes.
Regarding claim(s) 8, the combination of Campbell and Kirnbauer teaches the water filtration system of claim 1.
The combination of Campbell and Kirnbauer, as applied to claim 1 above, is silent at to wherein the side wall (218) attaches the filter (216) to the raw water reservoir.
However, Hughes teaches a water filtration system (100) wherein the side wall (see Fig. 8, flange 47 of side wall 36 of the filter cup 30) of the filter (10/30) (see column 9, line(s) 33-37 “An outwardly protruding flange 47 having a shelf or interior bearing surface 46, and two annular grooves 52 and 54 located around the outside surface of flange 47 exists at the upper end 42 of container 30 to receive O-rings 80 and 82, respectively as shown in FIG. 13”) attaches the filter (10/30) to the raw water reservoir (110) (see Figs. 1 & 13) in order to form a water tight seal between the filter and the raw water reservoir (see column 10, line(s) 20-40 “The upper reservoir 110 of the carafe assembly 100, shown in FIG. 13, … includes a base 111 with a sleeve 114 … Sleeve 114 has an axial bore or sleeve bore 116 extending there through… The upper end of sleeve bore 116 has a larger diameter end portion 132, which results in an annular seating surface shoulder 134 extending radially outward from sleeve 114 and a sidewall 136 having annular grooves 138 and 140 for receiving O-rings 80 and 82, respectively, on flange 47 of container 30, when the filter cartridge 10 is assembled with the sleeve 114, as shown in FIG. 14. Also, when assembled as shown in FIGS. 1 and 13, the bottom surface 48 of flange 47 bears on the shoulder or bearing surface 134 of the upper end of sleeve 114 and the O-rings 80 and 82 fit into annular grooves 138 and 140, respectively, thus forming a water tight seal in the base 111 of upper reservoir 110”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to attach the filter to the raw water reservoir at the side wall of the filter as taught by Hughes in the apparatus of the combination of Campbell and Kirnbauer in order to a water tight seal between the filter and the raw water reservoir. MPEP 2143.G.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and Kirnbaue, in further view of US Patent No. 6454941 to Cutler et. al.
Regarding claim(s) 20, the combination of Campbell and Kirnbaue teaches the water filtration system of claim 1.
The apparatus of claim 20 differs from the apparatus of claim 1 in the addition of the following limitations where an immobilized filter media includes a binder, wherein the particles are bound together with the binder, wherein the exit surface is at an angle to horizontal, and wherein air on the exit surface exits the exit surface by floating off to one side.
The combination of Campbell and Kirnbaue is silent as to wherein the filter media includes a binder; the particles are bound together with the binder; wherein the exit surface is at an angle to horizontal, and wherein air on the exit surface exits the exit surface by floating off to one side.
Regarding where the filter media includes a binder, and the particles are bound together with the binder; Kirnbauer further teaches where the filter media includes a binder, and the particles are bound together with the binder in order to form a uniform filter element (see Claim 17 “The immobilized, composite, sorbent purification element of claim 16, wherein said element is prepared by (a) blending a finely powdered polymeric resin, activated carbon particles, and brass particles to obtain a uniform mixture, and (b) heating said mixture to melt said polymeric resin and join said carbon particles.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the filter media of the combination of Campbell and Kirnbaue, for another, binder to hold the filter particles together as taught by Kirnbauer, to yield the predictable results of forming a uniform filter element. MPEP § 2143.I.B.
Regarding where the exit surface is at an angle to horizontal, and wherein air on the exit surface exits the exit surface by floating off to one side; Cutler teaches a water filtration system (see Abstract “A replaceable gravity-flow cyst-reducing water filter cartridge for placement in a water filter carafe”) comprising:
a filter (24) (see Figs. 2 & 6, filter media 24);
wherein an exit surface (28) is at an angle to horizontal (see Figs. 2 & 6), and
wherein air on the exit surface (28) exits the exit surface by floating off to one side (see column 9, line(s) 25-46 “as shown in FIGS. 1-6, each of which shows a design that further facilitates the removal of any air bubbles trapped underneath the bottom screen 28 in the first chamber 38. In particular, FIG. 2 shows an embodiment of the filter cartridge 10 where the bottom screen 28 is attached at an angle to the inside of the side surface 15 of the filter housing 12. … Further, the air vent conduit 42 is disposed within the upper region 31 and at a peripheral surface of the packed bed of ion-exchange resin 24, with the air vent conduit 42 being on the same side of the filter housing 12 as the gooseneck conduit 18. In addition, the entry end 44 of the air vent conduit 42 is positioned at the end of the ceiling 28b having the high area in the first chamber 38, so that any air bubbles trapped within the first chamber 38 may enter the entry end 44 of the air vent conduit 42 and escape through the exit end 46, thus, minimizing the build up of air bubbles in the first chamber 38.”) in order to minimize the buildup of air bubbles under the filter.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine apparatus of the combination of Campbell and Kirnbaue with an exit surface (28) is at an angle to horizontal (see Figs. 2 & 6) as taught by Cutler, to yield the predictable results of minimizing the buildup of air bubbles under the filter. MPEP 2143.A.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Campbell and Kirnbaue, in further view of US Patent No. 4664683 to Degen et. al.
Regarding claim(s) 22-23, the combination of Campbell and Kirnbauer teaches the apparatus of claim 21.
The combination of Campbell and Kirnbauer is silent as to wherein the fixed pore structure defines a density and wherein the density is continuous throughout the right cylinder wherein the density is greater than or equal to about 0.43 g/cc or about 0.015 pounds per cubic inch.
However, Degen, which is incorporated by reference by Kirnbauer (see Kirnbauer column 4, line(s) 30-32 “Other useful adsorbent carbons are listed in U.S. Pat. No. 4,664,683 which is incorporated herein by reference”) teaches wherein the fixed pore structure defines a density and wherein the density is continuous throughout the right cylinder (see column 15, line(s) 4-7 “The mixture of Whetlerite carbon and binder was added to the cylindrical tube through a filter. The results which are presented below represent an average of three determinations.”; and Column 15: Table of Sample and Densities); and wherein the density is greater than or equal to about 0.43 g/cc or about 0.015 pounds per cubic inch (see column 7, line(s) 38-42 “the minimum packed density of the mixture of carbon and polymeric material will typically be at least about 0.57 gm/cc. Preferably the density will be at least 0.60 gm/cc and most preferably 0.61 gm/cc.”) in order to reduce the number of channels in the immobilized structure (see column 7, line(s) 23-26 “A high density is preferred for a number of reasons, among which are the reduction of channels in the immobilized structure) and increase the number of particles (see column 7, line(s) 29-30 “high density also allows a greater number of carbon particles and, when using Whetlerite carbon, a higher concentration of metal compounds.”).
Therefore, Degen teaches where the density is a result effective variable relating to number of particles in the filter and the number of channels in the filter. Specifically, by increasing the density (i.e., the result-effective variable), Degen teaches that the number of particles is increased and the number of channels is reduced (i.e., the measurable parameter).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the density for the filter in order to obtain a workable product that is has a targeted number of channels and/or filter media particles. MPEP 2144.05.II.B.
Response to Amendment
Applicant’s amendments to the claims have overcome rejections under 35 USC § 103, 112(a), & 112(b) previously set forth.
New rejections under 35 U.S.C. § 112(a), 112(b) & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page 5, with respect to the rejection(s) of claim(s) 1-5, 8, & 20 under 112(a) have been fully considered, but they are not persuasive.
The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. MPEP § 2173.05(i).
see also Novartis Pharmaceuticals Corporation v. Accord Healthcare, Inc. (Fed Cir, 2021-1070, 6/21/2022) §A:
For negative claim limitations, like the no-loading-dose limitation at issue here, there is adequate written description when, for example, “the specification describes a reason to exclude the relevant [element].” Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012); Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (Fed. Cir. 2015) (same); Nike, Inc. v. Adidas AG, 812 F.3d 1326, 1348 (Fed. Cir. 2016) (same), overruled on other grounds by Aqua Prods., Inc. v. Matal, 872 F.3d 1290, 1301 (Fed. Cir. 2017) (en banc). A reason to exclude an element could be found in “statements in the specification expressly listing the disadvantages of using” that element. Santarus, 694 F.3d at 1351. Another reason could be that the specification “distinguishes among” the element and alternatives to it. Inphi, 805 F.3d at 1357; see also In re Johnson, 558 F.2d 1008, 1017–19 (C.C.P.A. 1977) (reversing rejection for inadequate written description where specification disclosed several species of a genus and claims recited genus but excluded two species of lost interference count). The common denominator of these examples is disclosure of the element. That makes sense because “the hallmark of written description is disclosure.” Ariad, 598 F.3d at 1351; see also Lockwood, 107 F.3d at 1571 (“It is the disclosures of the applications that count.”). Silence is generally not disclosure. See Seabed Geosolutions (US) Inc. v. Magseis FF LLC, 8 F.4th 1285, 1288 (Fed. Cir. 2021) (“[S]ilence does not support reading the claims to exclude gimbaled geophones.” (citations omitted)); MPEP § 2173.05(i) (9th ed. Rev. 10.2019, June 2020) (“The mere absence of a positive recitation is not a basis for an exclusion.”). If it were, then every later-added negative limitation would be supported so long as the patent makes no mention of it. While a negative limitation need not be recited in the specification in haec verba, there generally must be something in the specification that conveys to a skilled artisan that the inventor intended the exclusion, such as a discussion of disadvantages or alternatives. Consistent with our precedent in Santarus, Inphi and Nike, the written description requirement cannot be met through simple disregard of the presence or absence of a limitation. (emphasis added).
Applicant’s arguments, see page(s) 11-14, with respect to the rejection(s) of claim(s) 1-5, 8, & 20 under 35 USC § 103 have been fully considered, but they are not persuasive.
Applicant’s arguments, see pages 6-8, filed 10/11/2022, with respect to the rejection(s) of claim(s) 1 & 20 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Application Publication No. 20160244341.
Applicant’s arguments are based on new limitations which are addressed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773